UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4824


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LARRY LINERAL STEVENSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00421-JAB-1)


Submitted:    February 26, 2009             Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Angela Hewlett    Miller,   Assistant  United States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry    Lineral       Stevenson           pled    guilty       pursuant      to   a

written plea agreement to possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g)(1) (2006).                              The district court

determined       the    statutory         conditions        set       forth    in     the    Armed

Career Criminal Act (“ACCA”), see 18 U.S.C. § 924(e) (2006),

were     satisfied          and     sentenced         Stevenson          to        188    months’

imprisonment.          Finding no error, we affirm.

               Counsel        filed       a     brief       pursuant          to     Anders       v.

California, 386 U.S. 738 (1967), on appeal, questioning whether

the district court erred in finding Stevenson had the requisite

number    of    predicate         state       convictions        to    support      enhancement

under the ACCA.             Stevenson was notified of his right to file a

pro se supplemental brief but did not do so.

               Stevenson reasons that he was improperly classified as

an armed career criminal because, under North Carolina law, he

was subject to less than one year of imprisonment on several of

his    prior    violent       felony          convictions.            However,       as   counsel

concedes,       this     argument       is      foreclosed        by    United       States       v.

Rodriquez,      128     S.    Ct.     1783,      1792-93     (2008)       (defining         phrase

“maximum       term    of     imprisonment”          in    § 924(e)       as       maximum    term

permitted      by     state    statute,         including        recidivist        provisions),

and United States v. Harp, 406 F.3d 242, 246-47 (4th Cir. 2005)

(determining        satisfaction          of    recidivist        guideline         requirement

                                                 2
that prior conviction was punishable by term exceeding one year

depends      on     “the    maximum      aggravated     sentence      that    could     be

imposed for that crime upon a defendant with the worst possible

criminal history”).            Thus, because it is undisputed that the

prior convictions at issue were punishable by maximum terms of

imprisonment exceeding one year, we conclude the district court

did    not   err     in    finding    Stevenson      satisfied      the    requirements

under the ACCA.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       Accordingly, we affirm the judgment of the district

court.       This court requires that counsel inform his client, in

writing,      of    his    right    to    petition    the   Supreme       Court    of   the

United States for further review.                   If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                    Counsel’s motion must state

that a copy thereof was served on the client.                        We dispense with

oral    argument       because      the     facts    and    legal    contentions        are

adequately         presented   in     the    materials      before    the    court      and

argument would not aid in the decisional process.

                                                                                  AFFIRMED




                                              3